          Case 1:20-cv-00886-NONE-SKO Document 22 Filed 10/26/20 Page 1 of 2

 1 JULIE A. GOLDBERG, ESQ.
   GOLDBERG & ASSOCIATES, P.C.
 2 5586 Broadway, Third Floor

 3 Bronx, New York 10463
   Tel.: (718) 432-1022
 4 Email: ecf@goldbergimmigration.com

 5 Attorney for Plaintiff

 6
                                      UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   HAYLIH S. ABDULLAH                                 Case No. 1:20-cv-00886-NONE-SKO
10                                                      STIPULATION AND ORDER FOR AN
                                  Plaintiff,
                                                        EXTENSION OF TIME
11
                            v.
                                                        (Doc. 21)
12
     OFFICER T. WATKINS, et al.,
13

14                               Defendants.

15

16          Plaintiff requests an additional 7 days from the current deadline of October 26, 2020 until

17 November 2, 2020, to file a Reply to Defendants’ Opposition to Motion to Amend the Complaint.

18 Defendants do not oppose this request. The parties therefore stipulate that the deadline to file a response

19 to Defendants’ Motion be extended from October 26, 2020 to November 2, 2020 and the scheduled

20 motion hearing continued from October 28, 2020 to November 4, 2020.

21

22

23          Dated: October 23, 2020

24          By:                                          s/Julie Goldberg
                                                         Julie Goldberg
25                                                       Attorney for Plaintiff
26
                                                         s/Audrey Hemesath_
27                                                       Audrey B. Hemesath
                                                         Assistant United States Attorney
28                                                       Attorney for Defendants

                                                         1
30
          Case 1:20-cv-00886-NONE-SKO Document 22 Filed 10/26/20 Page 2 of 2

 1                                                 ORDER

 2           Pursuant to the parties’ above stipulation (Doc. 21), IT IS HEREBY ORDERED that Plaintiff

 3 shall have until November 2, 2020, to file their Reply in support of their Motion to Amend the

 4 Complaint. The hearing on the Motion, currently set for October 28, 2020, is CONTINUED to

 5 November 4, 2020, at 9:30 a.m.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     October 26, 2020                                 /s/   Sheila K. Oberto           .
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
30
